DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments to claim 1, 3, 9 and 11 have been considered. Due to the amendments to the claims, a new grounds of rejection is entered herein below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., (A comprehensive Review of Sodium Layered Oxides: Powerful Cathodes for Na-Ion Batteries, Energy & amp Environmental science, vol.8, pgs. 81-102). 
Regarding claim 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, Han discloses a battery comprising a cathode including a NaTMO2 layered oxide, wherein TM is one or more transition metals, wherein the NaTMO2 layered oxide is NaNiMnXO2 where X is Ti, Sn, or Si (layered oxides NaTMO2, where TM= Ti, V, Cr, Mn, Fe, Co, Ni, and a mixture of 2 or 3 elements are viable Na-(CLAIMS 1, 6, 9 ) Han further discloses Ti substituted P2- phase Na 2/3Ni1/3Mn2/3-xTixO2, specific example Na2/3 Ni1/3 Mn1/2 Ti1/6 O2 (pgs. 93/94/ section 4.1).  (CLAIMS 2, 10) Examiner notes in the Na2/3 Ni1/3 Mn1/2 Ti1/6 O2 composition, the TM component (Ti1/6) is in an amount of up to 50% of the TM component of the composition.  (CLAIMS 3, 11)  In the cathode material Na2/3 Ni1/3 Mn1/2 Ti1/6 O2 , 1/6 is considered a dopant amount because it is relatively small amount absent a special definition in the specification of dopant amount, therefore this reads on the claimed X is present in a dopant amount in the NaTMO2 composition. (CLAIMS 4, 12) Han further discloses the energy is estimated to be 520 mWhg-1, examiner notes that 520 mWhg-1 converts to 520 Wh/kg, which reads on the claimed energy density of more than 250 Wh/kg ((pg.95), section 4.2).  (CLAIM 7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.,  (A comprehensive Review of Sodium Layered Oxides: Powerful Cathodes for Na-Ion Batteries, Energy & amp Environmental science, vol.8, pgs. 81- 102),  as applied to claims 1 and 9  above, and further in view of  Lee et al.,( Fabricating Genetically Engineered High-Power Lithium-Ion Batteries Using Multiple Virus Genes, Sciencemag, vol.324, pg. 1051)and further in view of Janczuk et al., (Bacteriophages in electrochemistry: A review, Journal of Electroanalytical Chemistry, vol.779, pgs. 213,214) 
Regarding claims 5 and 13, Han discloses all of the limitations a set forth above in claims 1 and 9. Han discloses among many cathode candidates, layered oxides NaTMO2, where TM= Ti, 
However, please note the phrase “templated to a bacteriophage” is product by process language.  See MPEP 2113.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). The product is considered the same and must be shown to be different when made by a different process.
Notwithstanding, Janczuk teaches that phages used as templates for electrochemical cell nanomaterials such as M13 phages are a type of bacteriophage (Janczuk: bridging paragraphs of pgs. 213 and 214).
It would have been obvious to one having ordinary skill in the art to utilize the
bacteriophage template method of Lee and Janczuk in order to make a nanoscaled NaTMO2
layered oxide of Han, with a reasonable expectation of success in achieving a small
battery with high capacity. (CLAIMS 5, 13)
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (A comprehensive Review of Sodium Layered Oxides: Powerful Cathodes for Na-Ion Batteries, Energy & amp Environmental science, vol.8, pgs. 81-102), as applied to claim 1 above, and further in view of  Yomamoto et al., (JP 2015176678, using EPO machine translation for citations.)
Regarding claims 8 and 14, Han discloses all of the limitations as set forth above in claim 1. Han does not disclose the NaTMO2 has a particle size of between 5 nm and 50 nm and 5 nm to 10 microns. Yamamoto discloses a battery comprising a nonaqueous electrolyte sodium (Na) 
 It would have been obvious to one having ordinary skill in the art have the NaTMO2 oxide of Han have a particle size in a range between 1nm to 100 µm, in order to improve battery capacity. (CLAIMS 8, 14)
Response to Arguments
Applicants arguments filed on October 23, 2020, with respect to the rejection of  claim 1-4, 6, 9-12 and 14 under 35 U.S.C. 102 and  the rejections of claims 7-8 and 5, 13  under 35 U.S.C. 103 have been fully considered but are moot due to the amendments to the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722                                                                                                                                                                                            
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722